DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2017/0079673 A1.


Response to Amendment
The amendment filed on 02/05/2021 has been entered:
Claim 1, 2, 4, 13 – 22 and 25 – 28 remain pending in the application;
Claim 13 – 15 are withdrawn from consideration;
Claim 1 and 28 are amended.

Applicant’s amendments to claims have overcome 112 second paragraph claim rejections to claim1 and claim 28 (with respect to antecedent basis) as previously set forth in the Non-Final Office Action mailed on 11/05/2020. The corresponding 112 second paragraph claim rejections are withdrawn.
However,
Applicant’s amendments and remarks DO NOT overcome the 112 sixth paragraph claim interpretation to claim 28, 112 first paragraph claim rejections to claim 
Applicant’s amendments to claims introduce NEW MATTER and indefiniteness which result in new grounds of 112 claim rejections.


Response to Arguments
Applicant’s remarks submitted on 02/05/2021 have been fully considered but they are not persuasive and the amendments render arguments moot in view of the new grounds of rejection for the following reasons:

Applicant’s arguments with respect to the claim interpretation under pre-AIA  35 U.S.C. 112 sixth paragraph have been fully considered but they are not persuasive.

Regarding the claim interpretation of “control device” in claim 28 under 112 sixth paragraph, applicant submitted on p.10 that “Per MPEP 2181 (II)(A), "drawings may provide a written description of an invention as required by 35 U.S.C. 112." In this regard, Fig. 9 illustrates an embodiment of the control device 114 including a structural configuration thereof and other structural information” and “Moreover, per MPEP 2181 (II)(A), "the disclosure of the structure ... may be implicit or inherent if it would have 
Although MPEP allows applicant to use drawings to provide a written description of an invention, it must be “Under proper circumstances”. See MPEP 2181 (II)(A). Applicant merely relies on item 114 in Fig. 9 of the specification to support the claimed “control device”. However, item 114 in Fig.9 is only a dark block without any annotation or detail to provide information. Item 114 is only annotated as “control device 114” in [0038] and [0040]. One with ordinary skill in the art will not recognize what exactly is the control device 114 from both Fig.9 and the specification. A control device to rotate a wheel can be in various structural forms which differentiate from each other. Such control device can be a simple arm or a complicated electronic actuator. Different control devices will significantly affect the design of the claimed apparatus. The dark block 114 in Fig.9 does not provide such sufficient structural information. One with ordinary skill in the art cannot merely follow the instruction shown in the Fig.9 to build the apparatus. The item 114 in Fig.9 is merely a restating of the claimed function not the structural information. 
  Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph. See MPEP 2181 (IV).



Applicant’s arguments with respect to the 112 rejection to claim 27and 28 have been fully considered but they are not persuasive.

Regarding the 112 first paragraph rejection to claim 27, applicant submitted on p.11 that “The recitation "a first arm comprising a first belt" is supported, for example, at page 8, line 19 of the application as filed, which discloses "a first arm 104" and at page 9, line 9 of the application as filed, which discloses a "belt 126 of arm 104. The recitation "a second arm comprising a second belt" is supported, for example, at page 8, line 20 of the application as filed, which discloses "a second arm 110" and at page 9, line 7 of the application as filed, which discloses a "belt 124 of arm 110."” Applicant’s arguments have been fully considered but they are not persuasive.
As explained on p.9 – 10 of the Non-Final Office Action (mailed on 11/05/2020), the limitations are recited as: “a first arm comprising a first belt” and “a second arm comprising a second belt”. The disclosure of arm and belt separately in the specification does not mean that structural relationship of arm and belt is disclosed. The specification of present application in [0039] clearly discloses that the arm and the belt are material different components. But the limitation in claim requires that belt is part of the arm which does not have any support in the specification.


Regarding the 112 first paragraph rejection to claim 28 with respect to limitation “control device” which is interpreted under 35 U.S.C. 112 sixth paragraph, applicant’s arguments submitted on p.11 – 13 are similar to the arguments regarding the 112 claim interpretation. Applicant’s arguments are not persuasive for the same reasons stated above.

Regarding the 112 second paragraph rejection to claim 28 with respect to limitation “control device” which is interpreted under 35 U.S.C. 112 sixth paragraph, applicant’s arguments submitted on p.13 – 14 are similar to the arguments regarding the 112 claim interpretation. Applicant’s arguments are not persuasive for the same reasons stated above.


Applicant’s arguments with respect to the rejections of claim 1, 2, 4 and 16 – 28 under 35 U.S.C. 103 have been fully considered but they are not persuasive and the amendments to claims render the arguments moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1, applicant amended the claim to include limitation “each lead screw nut configured to rotate around a respective lead screw and independently of the extendable structure mounted on the respective lead screw to move the ultrasound transducer toward and away from the subject along a vertical axis”, and submitted on p.18 – 23 that “The Office Action cannot justify a modification to the combination of Cline and Ballantyne by simply alleging it would have been obvious to modify the positioner of Cline with the motor pack mechanism of McCormick, thereby ignoring that the positioner of Cline has already been modified to include the extendible wrist mechanism of Ballantyne.” “The Office Action was required to justify the proposed modification to the combination of Cline and Ballantyne by showing that it would have been obvious to modify the positioner of Cline as already modified to include the extendible wrist mechanism of Ballantyne.” “In view at least thereof, there is no need to further modify to the combination of Cline and Ballantyne as proposed in the Office Action to include arm and wheel mechanisms configured to turn the N lead screw nuts (which as discussed above the Office Action states are taught by the tubes 225 in Ballantyne).” “In fact, the differences between the mechanism of Ballantyne and the mechanism of McCormick seem extensive enough to actually teach away from the combination proposed in the Office Action,” “Ballantyne does not teach or suggest each tube 225 (alleged lead screw nut) is configured to rotate independently of the portion of the linear actuator 216a, 216b, 216c that is above the tube 225 (the apparent alleged extendable structure).” “Rather, the portion of the linear actuator 216a, 216b, 216c that is above the tube 225 (the apparent alleged extendable structure) seems to be fixedly attached to the tube 225 (alleged lead screw nut).”
Applicant’s arguments have been fully considered but they are not persuasive and the amendments render arguments moot in view of new grounds of rejection for the following reasons:

First of all, the motivation of combining Cline with Ballantyne have been already clearly and explicitly introduced on p.17 – 18 in the Non-Final Office Action mailed on 11/05/2020. When reference McCormick is introduced and the motivation is presented, the combination and motivation to combine references are inherently built upon Cline in view of Ballantyne.
Second, McCormick is introduced to teach arm and wheel as substitute element for the actuator as taught by Cline in view of Ballantyne. Both the arm and wheel mechanism and the actuator are the replaceable element to perform the same driving function. The Federal Circuit recognized Agrizap as "a textbook case of when the asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results." Id.Agrizap exemplifies a strong case of obviousness based on simple substitution that was not overcome by the objective evidence of nonobviousness offered. Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008). See MPEP 2143.
Third, applicant merely states “teach away from the combination” without citing any evidence is not persuasive. Actually, there is no such teaching away explicitly or implicitly disclosed in cited references. On the other hand, both the actuator taught in Ballantyne and the motor driver taught in McCormick are in the art of driver and they are both solving the same driving function. The cited reference are analogous art and it is proper to combine them together to teach the claimed invention.

With respect to the amended limitation, applicant’s arguments are not persuasive and the amendments render arguments moot in view of new grounds of rejection.
First of all, the amended limitation is NEW MATTER introduced and also renders claim INDEFINITE. The amended limitation recites: “each lead screw nut configured to rotate around a respective lead screw and independently of the extendable structure mounted on the respective lead screw”. The corresponding disclosure in the specification of present application is recited as: “The lead screw nuts 32 can be fixed on and rotatible about the first axis 28. Driving mechanisms X (described in detail below in connection with FIGS. 9, 10 and 11) are used to independently turn each of the lead screw nuts 32, which independently drives each lead screw 30 and extendible structure 24 along the first axis 28” in [0027]. The specification only discloses that the screw nuts are independently turned or rotated, the extendible structures are independently driven. It is clearly stated in the specification that the screw nuts are rotated about the first axis 28, not rotated about the extendible structure. In addition, the screw nuts are disclosed to independently drive the extendible structure, not to be rotated independently of the extendible structure. Thus, the amended limitation is NEW MATTER which does not have written description support. In addition, the language of amended limitation is not clear. By using the term “rotate … of the extendable structure”, it is unclear what relationship of the screw nuts and extendable structure applicant intended to claim, because there is no plain language meaning of “rotate of” and the specification only discloses a rotation about axis not the extendible structure. 
Second, reference Ballantyne does teach such amended feature. In Col.4 Ln.52 – Col.5 Ln.10, “If the linear actuators 216a, 216b, 216c are rotated at different rates, then some pitch and yaw combination will be imparted to end plate 214 as is shown, for example, in FIG. 3.” The actuators can be rotated independently at different rates to drive the extendible structure to archive different freedom in pitch and yaw combination.
Thus, applicant’s arguments are not persuasive and the amendments render arguments moot in view of new grounds of rejection.

Regarding the rejection of correspond dependent claims, applicant’s remarks submitted on p.24 are exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are not effective to overcome the rejection for the same reasons detailed above.

Overall, applicant’s remarks on p.9 – 24 have been fully considered but they are not persuasive and the amendments render applicant’s arguments moot. The amendments result in new ground of rejection. THIS ACTION IS MADE FINAL.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Limitation “a control device” in claim 28.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding limitation “a control device” in claim 28, the correspond disclosure in the specification of present application is recited as: “and a second end 112 of the second arm 110 is attached to a control device 114” in [0038] and 
However, there is no structural information disclosed in the specification. It is unknown which structural component is functioned as the claimed control device. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph. See MPEP 2181.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 2, 4, 16 – 22 and 25 – 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding limitation “each lead screw nut configured to rotate around a respective lead screw and independently of the extendable structure mounted on the respective lead screw” in claim 1, the corresponding disclosure in the specification of present application is recited as: “The lead screw nuts 32 can be fixed on and rotatible about the first axis 28. Driving mechanisms X (described in detail below in connection with FIGS. 9, 10 and 11) are used to independently turn each of the lead screw nuts 32, which independently drives each lead screw 30 and extendible structure 24 along the first axis 28” in [0027]. The specification only discloses that the screw nuts are independently turned or rotated, the extendible structures are independently driven. It is clearly stated in the specification that the screw nuts are rotated about the first axis 28, not rotated about the extendible structure. In addition, the screw nuts are disclosed to independently drive the extendible structure, not to be rotated independently about the extendible structure. Thus, the amended limitation is NEW MATTER introduced in the amendments which does not have written description support.

Regarding limitation “a first arm comprising a first belt” in claim 27, the corresponding disclosure in the specification of present application is recited as: “A second end 106 of the first arm 104 is coupled to a first end 108 of a second arm 110, and a second end 112 of the second arm 110 is attached to a control device 114. Gears or wheels 116, 118, 120 and 122 are connected to each of the ends 102, 106, 108, and 112” and “a belt 124 is used in conjunction with the wheels 116 and 120, and a belt 126 is used in conjunction with the wheels 118 and 122” in [0039]. It is clear that the first arm and first belt are material different structural components, and the first belt is not part of the first arm. Thus, there is no written description to support the limitation requires first arm comprising first belt.

claim 27, the corresponding disclosure in the specification of present application is recited as: “A second end 106 of the first arm 104 is coupled to a first end 108 of a second arm 110, and a second end 112 of the second arm 110 is attached to a control device 114. Gears or wheels 116, 118, 120 and 122 are connected to each of the ends 102, 106, 108, and 112” and “a belt 124 is used in conjunction with the wheels 116 and 120, and a belt 126 is used in conjunction with the wheels 118 and 122” in [0039]. It is clear that the second arm and second belt are material different structural components, and the second belt is not part of the second arm. Thus, there is no written description to support the limitation requires second arm comprising second belt.

Regarding limitation “a control device” in claim 28, the correspond disclosure in the specification of present application is recited as: “and a second end 112 of the second arm 110 is attached to a control device 114” in [0038] and “The control device 114 turns the wheel 122, which turns the belt 124 of arm 110, which in turn causes the wheel 120 to rotate” in [0040].
Since the limitation invokes claim interpretation under 35 U.S.C. 112 sixth paragraph, a detailed structural disclosure must be provided in the specification of present application. However, there is no structural information disclosed in the specification. It is unknown which structural component is functioned as the claimed control device. Merely restating a function associated with a means-plus-function limitation is insufficient to provide the corresponding structure for definiteness. See, e.g., Noah, 675 F.3d at 1317, 102 USPQ2d at 1419; Blackboard, 574 F.3d at 1384; Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239. It follows therefore that such a mere restatement of function in the specification without more description of the means that accomplish the function would also likely fail to provide adequate written description under section 112(a) or pre-AIA  section 112, first paragraph. See MPEP 2181. 

Therefore, claim 27 and 28 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 2, 4, 16 – 22 and 25 – 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding limitation “each lead screw nut configured to rotate around a respective lead screw and independently of the extendable structure mounted on the respective lead screw” in claim 1, since there is no written description support in the specification (see 112 first paragraph claim rejection), and the language of amended limitation is also not clear by using the term “rotate … of the extendable structure”. It is unclear what relationship of the screw nuts and extendable structure applicant intended to claim, because there is no plain language meaning of “rotate of” and the specification only discloses a rotation about axis not the extendible structure. 
Thus, the amended limitation renders claim indefinite. For the purpose of examination, the amended limitation is interpreted to any reasonable rotation operation to drive the extendible structure.

Regarding limitation “a control device” in claim 28, since the limitation invokes claim interpretation under 35 U.S.C. 112 sixth paragraph and there is no written description support (see 112 first paragraph rejection), it is unclear which structural component is functioned as the control device.
Thus, the above limitation renders claim indefinite. For the purpose of examination, the above limitation is interpreted as any reasonable device which rotates the wheel.

Therefore, claim 1, 28 and all corresponding dependent claims are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1, 2, 16 – 22 and 25 – 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cline et al. (US 5,443,068; published on 08/22/1995) .

Regarding claim 1, Cline teaches a medical treatment ("Tumor tissue in a patient can be selectively destroyed by localized heating without affecting the surrounding healthy tissue. In the present invention heat is applied to the tumor tissue." Col.3, Ln.30 - 33) system ("A schematic block diagram of the magnetic resonance surgery system is shown in FIG. 1." Col.3, Ln.34 - 50) comprising:
a medical imaging scanner ("A magnetic resonant (MR) imaging system 10 …" Col.3, Ln.34 - 50) configured to generate diagnostic images of a region of interest of a subject in an imaging region ("… employs pulse sequences in the well-known manner to rapidly acquire images of a patient 1." Col.3, Ln.34 - 50; see Fig.1) including generating a magnetic field in the imaging region ("MR imaging employs large magnets for creating a homogeneous magnetic field ..." Col.1, Ln.35 - 47; "… inside the bore of an MR imaging magnet 13 …" Col.3, Ln.59 - Col.4, Ln.6; Fig.2; generating B0 filed is an inherent property of magnet 13 in any MRI machine);
a subject support configured to support the subject with the region of interest in the imaging region ("… patient 1 is placed on a table 11 …" Col.3, Ln.59 - Col.4, Ln.6; "… to allow patient table 11 to move in and out of MR magnet 13 …" Col.4, Ln.27 – 36);
an ultrasonic transducer ("… to accommodate focused ultrasound transducer 19 …" Col.3, Ln.59 - Col.4, Ln.6) configured to emit a focused ultrasound beam to treat target tissue in the region of interest ("Ultrasound transducer 19 can be moved inside 
a non-ferromagnetic mechanical positioning device ("Equipment used near the MR magnet, therefore, should not be made of a ferromagnetic material …" Col.1, Ln.55 - 62; "All materials used for positioner 70 are preferably made of a non-metallic and non-magnetic material …" Col.4, Ln.37 – 51) configured to mechanically position the ultrasonic transducer with respect to the subject ("Control workstation 30 actuates a positioning means 70 to position ultrasound transducer 19." Col.3, Ln.51 – 58), the non- ferromagnetic mechanical positioning device being disposed in the magnetic field ("… can be moved inside the bore of an MR imaging magnet 13 by positioning means 70 to focus on different locations within patient 1." Col.3, Ln.59 - Col.4, Ln.6; see Fig.2); and
wherein the ultrasound transducer is secured to a supporting plate ("Transducer 19 is secured to a transducer plate 72." Col.4, Ln.7 - 20; Fig.4).
Cline fails to explicitly teach the non-ferromagnetic mechanical positioning device including: N lead screws; N extendable structures, each extendable structure mounted on and extending parallel to a respective lead screw; N couplings, each coupling disposed at an end of a respective extendible structure, each coupling having a hole; N anchors supporting the ultrasound transducer, each anchor extending through the hole of a respective coupling; N lead screw nuts, each lead screw nut configured to rotate around a respective lead screw and independently of the extendable structure mounted on the respective lead screw to move the ultrasound transducer toward and away from 
However, in the same field of endeavor, Ballantyne teaches the non-ferromagnetic mechanical positioning device including: 
N lead screws (“Returning to FIG. 3, the ball screw 224 of each linear actuator is threaded to …” Col.4, Ln.24 – 51; see Fig.3); 
N extendable structures, each extendable structure mounted on and extending parallel to a respective lead screw (“… three linear actuators 216a, 216b, and 216c are disposed about a central axis C" extending between base 212 and end plate 214.” Col.4, Ln.24 – 51; see Fig.3, the top portion of 216 is interpreted as the extendable structure); 
N couplings, each coupling disposed at an end of a respective extendible structure (“… which terminates in a U-joint 250 between the tube 225 and end plate 214.” Col.4, Ln.24 – 51; here the joint 250 is interpreted as coupling), each coupling having a hole (“… a U-joint 250 …” Col.4, Ln.24 – 51; a hole is inherently structure in U-joint as defined in mechanics; see also example of U-joint in Fig.1); 
N anchors (see the top part between joint 250 and end plate 214 in Fig.3) supporting the ultrasound transducer (“An end effector 260 is shown in phantom attached to end plate 214.” Col.4, Ln.24 – 51; in combination with the teaching of ultrasound transducer secured on end plate by Cline), each anchor extending through the hole of a respective coupling (see the example of U-joint in Fig.1; the top part has a bar extending through the hole of lower part); 
112 indefiniteness claim rejection; “If the linear actuators 216a, 216b, 216c are rotated at different rates, then some pitch and yaw combination will be imparted to end plate 214 as is shown, for example, in FIG. 3.” Col.4, Ln.52 – Col.5, Ln.10) toward and away from the subject along a vertical axis (“The play along the length of the linear actuators …” Col.4, Ln.24 – 51); and 
wherein N is a positive integer greater than 1 (“… three linear actuators …” Col.4, Ln.24 - 51).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).
Cline in view of Ballantyne fails to explicitly teach arm and wheel mechanisms configured to turn the N lead screw nuts.
However, in the same field of endeavor, McCormick teaches arm ("Clamp arm 31 {shown in phantom line} is mounted to clamp output shaft 30." [0035]) and wheel mechanisms configured to turn the N lead screw nuts ("... ball nut gear 18, which drives hub 20. Hub 20 rotates ball nut 22." [0037]; see Fig.1 – 3).


Regarding claim 2, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 1, and Cline further teaches wherein the medical imaging system ("A magnetic resonant (MR) imaging system 10 …" Col.3, Ln.34 – 50) further includes:
a main magnet configured to generate a magnetic field (B0) in the subject residing within an imaging region of the medical imaging scanner ("MR imaging employs large magnets for creating a homogeneous magnetic field ..." Col.1, Ln.35 - 47; "… inside the bore of an MR imaging magnet 13 …" Col.3, Ln.59 - Col.4, Ln.6; Fig.2; generating B0 filed is an inherent property of magnet 13 in any MRI machine);
magnetic field gradient coils configured to superimpose selected magnetic field gradients on B0 ("… and gradient coils for altering the magnetic field in a uniform manner in time or space, creating magnetic field gradients." Col.1, Ln.35 – 47), the magnetic field gradient coils being controlled by a gradient controller ("A gradient amplifier 40 and a radiofrequency {RF} power source 50 supply the power for the sequences. " Col.3, Ln.34 – 50);
one or more radio frequency coils configured to inject radio frequency excitation pulses (B1) produced by radio frequency (RF) source into the imaging region ("MR imaging also employs radiofrequency {RF} coils for applying an RF field to tissue to be 
a receiver ("Raw data is sent from receiver 20 to a control workstation 30 …" Col.3, Ln.34 – 50) configured to receive spatially encoded magnetic resonances ("… causing the tissue to resonate and create an MR response signal. The MR response signal is used to construct an image." Col.1, Ln.35 – 47);
a console configured to control the medical imaging scanner ("An operator console 60 is used to control the imaging system." Col.3, Ln.34 – 50) and 
a reconstruction processor programmed to reconstruct the received spatially encoded magnetic resonances into the diagnostic images ("Raw data is sent from receiver 20 to a control workstation 30 that displays images on a display means 110 to a surgeon." Col.3, Ln.34 – 50) and into a temperature profile ("Magnetic resonant imaging system 10 then employs pulse sequences to rapidly acquire temperature sensitive images of patient 1. Since both the internal structures and heated regions are imaged ..." Col.3, Ln.51 – 58);
a display on which the diagnostic images and the temperature profile are displayed ("… to a control workstation 30 that displays images on a display means 110 to a surgeon." Col.3, Ln.34 - 50; "Since both the internal structures and heated regions are imaged, the surgeon can accurately position the heated region to correspond to a desired internal structure through input device 120." Col.3, Ln.51 – 58).

Regarding claim 16, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 1, and Cline further teaches whereby the non-
In addition, Ballantyne further teaches wherein N is 3 (“… three linear actuators …” Col.4, Ln.24 - 51).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).

Regarding claim 17, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 1, and Cline further teaches wherein: the ultrasonic transducer is disposed on a support plate ("Transducer 19 is secured to a transducer plate 72." Col.4, Ln.7 - 20; Fig.4).
In addition, Ballantyne further teaches the N anchors are attached to the support plate (see the top part between joint 250 and end plate 214 in Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so 

Regarding claim 18, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 17, and Cline further teaches a container or shell having a cavity (“… to casing 71 …” Col.5, Ln.38 – 51; see Fig.2, 4; the housing of positioning device 70), the non-ferromagnetic mechanical positioning device, the ultrasonic transducer, and the support plate disposed in the cavity (see Fig.4, the position of positioning device, ultrasound transducer 19 and end plate 72 are all included in casing 71).

Regarding claim 19, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 18, and Cline further teaches wherein the cavity is configured to retain water ( “… accommodate focused ultrasound transducer 19 in an ultrasound conducting liquid bath 17. Ultrasound conducting liquid 17 is chosen to be one that will conduct ultrasonic energy with little attenuation.” Col.3, Ln.59 – Col.4, Ln.6; water is a liquid with little acoustic attenuation, as an inherent physical property).

Regarding claim 20, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 18, and Cline further teaches wherein the container or shell includes an ultrasound transmissive window through which the focused ultrasound beam is directed (“An ultrasound membrane 74 attached to casing 71 … Energy from 

Regarding claim 21, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 1, and Ballantyne further teaches wherein the extendible structures comprise pushrods (“… three linear actuators 216a, 216b, and 216c are ...” Col.4, Ln.24 – 51; the above linear actuator with thread and tube are structurally equivalent to pushrod as defined in mechanics).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).

Regarding claim 22, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 21, and Ballantyne further teaches wherein the couplings comprise ball joints (“… wherein said linear actuator end member joint comprises one of a spherical joint and a universal joint with a torsional joint.” Claim 2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).

Regarding claim 25, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 1, and Cline further teaches wherein the non-ferromagnetic mechanical positioning device further includes: 
a first rail mounted to the container (“… within base plate 81.” Col.4, Ln.7 – 20), the first rail extending along a first axis (see direction X in Fig.3); 
a first carriage slideably mounted on the first rail (“Horizontal slide 73 moves in an X direction as it slides along threaded shaft 83 … Threaded shaft 83 is secured within base plate 81.” Col.4, Ln.7 – 20; see Fig.3), the first carriage coupled to the support plate (see Fig.3, transducer plate 72 is coupled to slide 73); 
a second rail extending along a second axis that is orthogonal to the first axis (“… is driven by expanding shaft 100b.” Col.4, Ln.7 – 20; see Fig.3 the Y direction), the second rail mounted to the container (see Fig.3), wherein the first and second axes are orthogonal to the vertical axis (see Fig.3 and Fig.4, the move direction in V, X and Y); and 
a second carriage slideably mounted on the second rail (“A threaded shaft 74 within horizontal slide 73 is driven by expanding shaft 100b.” Col.4, Ln.7 – 20), the second carriage coupled to the support plate (see Fig.3, transducer plate 72 is coupled to 73 and 74), 
whereby the first and second carriages provide two degrees of freedom for positioning the ultrasound transducer with respect to the subject (“Horizontal slide 73 moves in an X direction as it slides along threaded shaft 83 ... As threaded shaft 74 

Regarding claim 26, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 25, and Cline further teaches whereby the non-ferromagnetic mechanical positioning device provides three degrees of freedom for positioning the ultrasound transducer with respect to the subject ("… cause transducer plate 72 to move in a vertical direction. Horizontal slide 73 moves in an X direction as it slides along threaded shaft 83 ... As threaded shaft 74 rotates, horizontal slide 73 moves in the Y direction with respect to housing 71." Col.4, Ln.7 - 20; see Fig.3 and Fig.4 the move direction in V, X and Y).
In addition, Ballantyne further teaches wherein N is 3 (“… three linear actuators …” Col.4, Ln.24 - 51), whereby the non-ferromagnetic mechanical positioning device provides two additional degrees of freedom for positioning the ultrasound transducer with respect to the subject ("By various differential drive rates of the linear actuators, varying pitch and yaw combinations for the end plate may be achieved such as, for example, position 14-4 indicated in FIG. 1 for the end plate." Col.2, Ln.54 - 67; Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the transducer plate in positioner as taught by Cline with the extendible wrist mechanism as taught by Ballantyne. Doing so would make it possible that "varying pitch and yaw combinations for the end plate may be achieved" (see Ballantyne; Col.2, Ln.54 - 67).
.


Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cline in view of Ballantyne and McCormick, as applied in claim 2, and further in view of Suzuki et al. (US 5,722,411; published on 03/03/1998) (hereinafter "Suzuki").

Regarding claim 4, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 1, except wherein the reconstruction processor is further configured to superimpose the temperature profile and a depiction of the ultrasound beam on the displayed diagnostic images.
However, in the same field of endeavor, Suzuki teaches wherein the reconstruction processor is further configured to superimpose the temperature profile and a depiction of the ultrasound beam on the displayed diagnostic images ("… such that the position of the focal point 7 can be indicated on the MR images displayed by a CRT 10 as shown in FIG. 3A." Col.9, Ln.36 - 48; "Now, as the hot spot 6, it suffices to determine a region with a relatively high temperature … it is only required that the hot spot 6 be clearly identifiable in the image reflecting the temperature change ...  in the T1 weighted image obtained by the MRI ... it exhibits a sufficient change in proportion to the temperature so that a single T1 weighted image can be used for the purpose of the 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to combine the display of temperature profile as taught by Cline with the display of hot spot with focal point as taught by Suzuki. Doing so would make it possible for "preventing the displacement of the hot spot from the focal point" (see Suzuki; Col.2, Ln.30 - 34).


Claim 27 and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cline in view of Ballantyne and McCormick, as applied to claim 1 above, and further in view of Vasilovich et al. (US 2005/0200221 A1; published on 09/15/2005) (hereinafter “Vasilovich”).

Regarding claim 27, Cline in view of Ballantyne and McCormick teaches all claim limitations, as applied in claim 1, except wherein each arm and wheel mechanism includes: a first arm comprising a first belt; first and second wheels connected to opposing ends of the first arm and attached to the first belt; a second arm comprising a second belt; third and fourth wheels connected to opposing ends of the second arm and attached to the second belt; wherein: the second and third wheels are coupled such that rotating the second wheel causes the third wheel to rotate and rotating the third wheel causes the second wheel to rotate, the first belt is attached to the first and second wheels such that rotating the first wheel causes the second wheel to rotate and rotating 
However, in the same field of endeavor, Vasilovich teaches wherein each arm and wheel mechanism (“… the entire gear-to-gear transmission assembly/gear box transmission 100 …” [0101]; see Fig.17) includes: 
a first arm (“… is mounted on a structural grid framework 19.” [0101]; the portion of frame 19 which connects wheel 6 and wheel 7 is interpreted as first arm) comprising a first belt (“… via v-belt 14.” [0110]); 
first (“… alternator pulley wheel 7 …” [0110]) and second wheels (“Wheel 6 …” [0110]) connected to opposing ends of the first arm (“… is mounted on a structural grid framework 19.” [0101]; the portion of frame 19 which connects wheel 6 and wheel 7 is interpreted as first arm) and attached to the first belt (“Wheel 6 is connected to alternator pulley wheel 7 via v-belt 14.” [0110]); 
a second arm (“… is mounted on a structural grid framework 19.” [0101]; the portion of frame 19 which connects wheel 3 and wheel 4 is interpreted as second arm) comprising a second belt (“… with v-belt 13” [0109]); 
third (“… larger wheel 3 …” [0109]) and fourth wheels (“… smaller wheel 4 …” [0109]) connected to opposing ends of the second arm (“… is mounted on a structural grid framework 19.” [0101]; the portion of frame 19 which connects wheel 3 and wheel 4 is interpreted as second arm) and attached to the second belt (“… larger wheel 3 is then connected with v-belt 13 to smaller wheel 4 …” [0109]); 

the second and third wheels are coupled (“… smaller wheel 4 is connected via drive axle 11 to both flywheel 5 and larger wheel 6.” [0110]) such that rotating the second wheel causes the third wheel to rotate and rotating the third wheel causes the second wheel to rotate (“By virtue of the drive axle 11 connection of smaller wheel 4 to larger wheel 6, for each revolution of wheel 4, wheel 6 also revolves one time.” [0110]), 
the first belt is attached to the first and second wheels such that rotating the first wheel causes the second wheel to rotate and rotating the second wheel causes the first wheel to rotate (“Wheel 6 is connected to alternator pulley wheel 7 via v-belt 14.” [0110]; the rotating of wheel 6 and 7 is the inherent result or function of the wheels-belt structure), 
the second belt is attached to the third and fourth wheels such that rotating the third wheel causes the fourth wheel to rotate and rotating the fourth wheel causes the third wheel to rotate (“… larger wheel 3 is then connected with v-belt 13 to smaller wheel 4 …” [0109]; the rotating of wheel 3 and 4 is the inherent result or function of the wheels-belt structure), and 
the first wheel drives the lead screw nut (see Fig.10, the wheel 7 and nut).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motor as taught by Cline with the compact gear mechanism as taught by Vasilovich. Doing so would make it possible to achieve “compactness of the gear box transmission” (see Vasilovich; [0114]).


However, in the same field of endeavor, Vasilovich teaches wherein a control device is configured to rotate the fourth wheel (“… a larger wheel 1 with an outer diameter of twelve (12) inches is used to drive, via the geared sprocket chain 12, a smaller wheel 2…” [0107]; “By virtue of the axle 10 connection of smaller wheel 2 to larger wheel 3, each revolution of wheel 1 results in 1.71 revolutions of not only wheel 2, but also of larger wheel 3.” [0108]; wheel 1 is interpreted as control device which drives wheel 3 additional components) to thereby rotate the lead screw nut (see Fig.17, the rotation of wheel 3 is transferred to wheel 7 then the nut via belts 13, 14 and wheel 4, 6, 7).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the motor as taught by Cline with the compact gear mechanism as taught by Vasilovich. Doing so would make it possible to achieve “compactness of the gear box transmission” (see Vasilovich; [0114]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059.  The examiner can normally be reached on Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey G. Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793